Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Supreme Court erred in denying defendant’s motion for summary judgment dismissing the complaint. Plaintiff commenced this action seeking damages for personal injuries he sustained when a window in the room he rented from defendant fell on his hand. Defendant moved for summary judgment upon the ground that she had no actual or constructive notice of the defective condition of the window. "In order for a landlord to be held liable for a defective condition upon the premises, [she] must have actual or constructive notice of the condition for such a period of time that, in the exercise of reasonable care, [she] should have corrected it” (Appleby v Webb, 186 AD2d 1078, citing Putnam v Stout, 38 NY2d 607, 612). Defendant submitted evidentiary proof in admissible form establishing that she had no such notice. Plaintiff’s opposition to the motion failed to raise any material issue of fact requiring a trial. (Appeal from Order of Supreme Court, Erie County, Notaro, J.—Summary Judgment.) Present—Denman, P. J., Pine, Fallon, Balio and Boehm, JJ.